This opinion is subject to administrative correction before final disposition.




                                 Before
                 HOLIFIELD, CRISFIELD, and LAWRENCE
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                    Matthew L. RICHARDSON
       Cryptologic Technician (Collection) Chief Petty Officer (E-7),
                                U.S. Navy
                                Appellant

                               No. 202000071

                          Decided: 24 September 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                           Wilbur Lee (arraignment)
                            Ann K. Minami (trial)

   Sentence adjudged 10 December 2019 by a general court-martial con-
   vened at Joint Base Pearl Harbor-Hickam, Hawaii, consisting of a
   military judge sitting alone. Sentence in the Entry of Judgment: re-
   duction to E-1, confinement for eight years, 1 and a dishonorable dis-
   charge.

                               For Appellant:
                      Captain Brian L. Farrell, USMCR




   1  The convening authority suspended confinement in excess of five years pursu-
ant to a pretrial agreement.
               United States v. Richardson, NMCCA No. 202000071
                                Opinion of the Court

                                    For Appellee:
                                 Brian K. Keller, Esq.

                              _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are
correct in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. 2
    However, the Entry of Judgment is incomplete, as Block 34 (Sentence
adjudged, accounting for any modifications by reason of any post-trial action
by the convening authority) contains a scrivener’s error by omitting the word
“five” in describing the adjudged period of confinement above which the
convening authority suspended punishment. 3 But we note that this suspen-
sion was properly reflected in Block 28 of the Post-Trial Action (Convening
Authority’s Action). Although we find no prejudice from this error, Appellant
is entitled to have court-martial records that correctly reflect the content of
his proceeding. 4 In accordance with this Court’s authority under Rule for
Courts-Martial 1111(c)(2), we modify the Entry of Judgment and direct that
it be included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court



   2   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.
   3 “C[onvening] A[uthority]’s Action approved the adjudged confinement but sus-
pended all confinement in excess of [blank] years.”
   4   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
               United States v. Richardson, NMCCA No. 202000071
                           Modified Entry of Judgment




UNITED STATES                                     NMCCA NO. 202000071

       v.                                                ENTRY
                                                          OF
Matthew L. RICHARDSON                                  JUDGMENT
Cryptologic Technician (Collection)
Chief Petty Officer (E-7)                          As Modified on Appeal
U.S. Navy
                     Accused                         24 September 2020



   On 5 September 2019 and 10 December 2019, the Accused was tried at Joint
Base Pearl Harbor-Hickam, Hawaii, by a general court-martial, consisting of a
military judge sitting alone. Military Judges Wilbur Lee and Ann K. Minami,
presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 120b, Uniform Code of Military Justice,
              10 U.S.C. § 920b.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Sexual Abuse of a Child by Sexual Contact on or about
                    March 2019.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Sexual Abuse of a Child by Indecent Conduct between
                    on or about October 2018 and on or about March 2019.
                       Plea: Guilty.
                       Finding: Guilty.




                                          1
               United States v. Richardson, NMCCA No. 202000071
                           Modified Entry of Judgment

Charge II:   Violation of Article 134, Uniform Code of Military Justice,
             10 U.S.C. § 934.
              Plea: Guilty.
              Finding: Guilty.

   Specification:     Possessing Child Pornography on or about 27 April
                      2018.
                      Plea: Guilty.
                      Finding: Guilty.

                                   SENTENCE

   On 10 December 2019, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
      Confinement for eight years.
      A dishonorable discharge.
   The convening authority suspended confinement in excess of five years.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                         2